W6-/5
                               ELECTRONIC RECORD




COA#       11-13-00103-CR                        OFFENSE:        2.03


           Leticia Gonzales Venegas
STYLE:     v. The State of Texas                 COUNTY:         Ector

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    161st District Court


DATE: 3/12/15                    Publish: NO     TC CASE #:      B-37,032




                        IN THE COURT OF CRIMINAL APPEALS



         Leticia Gonzales Venegas
STYLE:   v. The State of Texas                        CCA#:      PD-0426-15

         PftO 5&                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:
date: 5r»K ^               2&;ir                      SIGNED:                           PC:.
JUDGE: /3=                                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD